UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4426



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY IVAN TERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-299)


Submitted:   March 24, 2006                 Decided:   April 28, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gary Ivan Terry appeals from the district court’s order

revoking his supervised release and reimposing a thirty-two-month

term of supervised release, with the condition that he serve four

months in a community corrections center.           Terry contends that the

district court erred in finding that he violated the terms of his

supervision.     We affirm.

            We review the district court’s decision to revoke a

defendant’s supervised release for abuse of discretion.                United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).            The district

court need only find a violation of a condition of supervised

release    by   a     preponderance    of   the   evidence.     18   U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2005).            Here, the district court

found that Terry violated the terms of his supervised release by

failing to report for scheduled appointments with his probation

officer and failing to work regularly, as directed by the terms of

his supervision and explained by his probation officer.

            While Terry asserted that he was not informed of a number

of appointments, and he was not aware that he was required to work

thirty-five to forty hours per week, the district court found the

testimony of Terry’s probation officer and his former employer

credible.   The district court apparently weighed the contradictory

testimony and decided to credit the probation officer’s version.

It   is   not   the    province   of    this   court   to   second-guess   the


                                       - 2 -
credibility determinations of the factfinder.         United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).            In light of the

district   court’s   findings   that   Terry   violated   his   supervised

release, we find no abuse of discretion by the court in revoking

Terry’s supervised release and imposing an additional term of

supervision.   See   United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir. 1995); Copley, 978 F.2d at 831 (finding no abuse of discretion

in revocation where preponderance of evidence supported finding of

violation). Accordingly, we affirm the district court’s revocation

of Terry’s supervised release.

           Terry has also filed a motion requesting that this court

reconsider a prior order denying his motion for substitution of

counsel. Principally, he complains that, despite his requests, his

attorney refused to raise in this appeal issues concerning the

validity of his guilty plea entered in the United States District

Court for the Western District of Missouri to the underlying

criminal charges.    Terry contends that his plea to the underlying

offense was not knowing and voluntary and that it was taken by a

magistrate judge, rather than a district court judge, without his

consent, in violation of our holding in United States v. Osborne,

345 F.3d 281, 288 (4th Cir. 2003) (holding that, if parties

consent, magistrate judge may conduct plea hearings pursuant to

“additional duties” clause of 28 U.S.C. § 636(b)(3) (2000)).




                                 - 3 -
     We conclude that Terry’s appointed counsel accurately assessed

that the issues he wanted her to raise on his behalf are wholly

lacking in merit.     Contrary to Terry’s apparent view, this appeal

does not provide a forum in which he can mount a challenge to the

validity of his underlying criminal conviction.               Rather, this

court’s jurisdiction is limited to review of the district court’s

order of June 23, 2004, revoking his supervised release.                  See

Preston Corp. v. Raese, 335 F.2d 827, 828 (4th Cir. 1964) (holding

that court of appeals has no authority to entertain appeal from

order entered by district court not within territorial jurisdiction

of court of appeals); 28 U.S.C. §§ 41, 1294 (2000) (noting that

appeals shall be taken to the court of appeals embracing the

geographic location of the district court); see also Fed. R. App.

P. 4(a) (stating time in which appeal must be noted); Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960), and providing that

appeal period is “mandatory and jurisdictional”).

     Because there is no merit to the basis upon which Terry seeks

substitution of counsel, we deny his motion to reconsider the

denial of his motion for substitution.           We deny as moot Terry’s

motion and supplemental motion for a stay of his sentence pending

appeal, and we deny his motion to stay proceedings in the district

court pending appeal.     We dispense with oral argument because the

facts   and   legal   contentions   are     adequately   presented   in   the


                                    - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 5 -